DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pg. 6, with respect to the Objection to the Claims have been fully considered and are persuasive.  The objection to claim 4 has been withdrawn in view of amendment.
Applicant’s arguments, see pg. 6, with respect to the Claim Rejections – 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejection has been withdrawn in view of cancellation of claim 23.
Applicant’s arguments and amendments, see pgs. 6-10, with respect to the Claim Rejections – 35 U.S.C. § 103 of claims 1 and 23 by Ta (“Characterizing Retinotopic Mapping Using Conformal Geometry and Beltrami Coefficient: a Preliminary Study”) in view of  Zeng et al. (US 2016/0350979), and Zeng et al. (“Surface Quasi-Conformal Mapping by Solving Beltrami Equations”), claims 2, 4, and 21-22 by Ta, Zeng ‘979, and Zeng, and further in view of Wandell et al. (“Visual field map cluster in human cortex”) as evidenced by Galway (“Spline modes for Observational Data”), and claim 3 by Ta, Zeng ‘979, Zeng, and Brewer et al. (“Visual cortex in aging and Alzheimer’s disease: changes in visual field maps and population receptive fields”) have been fully considered and are persuasive. The rejection is withdrawn in view of the arguments and amendment to the claims and the claims stand allowed for the reasons made of record. 
Applicant’s arguments, see pgs. 10-12, with respect to the Election/Restriction of claims 24-26 have been fully considered and are persuasive. Claims 24 and 26, by virtue of their incorporation of claim 1 stand allowed for the reasons made of record. 

Election/Restrictions
Claims 1, 3-4, 21-22, and 24-26 are allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 01 March 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 23 April 2021 is partially withdrawn.  Claims 16-20, directed to a system for mapping sensory areas of the brain is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, species I(B) claims 10-15, directed to a method for using an area preserving surface flattening method for patient treatment delivery are withdrawn from consideration because they do not all require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The steps in amended claim 1 including applying a spherical conformal mapping process to flatten the cortical surfaces in the cortical map to a unit disk; applying a density-based spatial clustering process to the sensory data in the flattened cortical map to identify clusters that best represent a traveling wave pattern corresponding to the visual stimulus; fitting the clustered sensory data with one or more B-spline curves; generating a quasiconformal map by applying data smoothing to the sensory data in the flattened cortical map, wherein generating the quasiconformal map includes adjusting each B-spline curve to increase smoothness of the curve while maintaining an R-squared value of the fit of the sensory data to the B-spline curve and accompanying argument that the claim “requires generating a Beltrami coefficient map for a quasiconformal map that was itself generated by applying a data smoothing step to a flatten cortical map that was generated using a  ‘conformal mapping’ step” are persuasive in overcoming the combination of Ta, Zeng ‘979, Zeng, Wandell and Galway. Examiner contends that the generating of a quasiconformal map from a flattened and smoothed conformal mapping process is not taught by the references. Further, the processing of a conformal map to generate a quasiconformal map is distinguished over the prior art in the field. Conformal and quasiconformal mapping represent alternative flattening methods, and thus no evidence has been found that modifying one mapping method with features of the other mapping method would have been obvious. Any such modification of the collective prior art would not have been obvious to combine by one of ordinary skill in the art and would result in the application of impermissible hindsight reasoning based on Applicant’s disclosure.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793                   

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793